
	

113 HR 1450 IH: Too Big to Fail, Too Big to Exist Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1450
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Sherman
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To address the concept of Too Big To Fail
		  with respect to certain financial entities.
	
	
		1.Short titleThis Act may be cited as the
			 Too Big to Fail, Too Big to Exist
			 Act.
		2.Report to
			 Congress on institutions that are too big to failNotwithstanding any other provision of law,
			 not later than 90 days after the date of enactment of this Act, the Secretary
			 of the Treasury shall submit to Congress a list of all commercial banks,
			 investment banks, hedge funds, and insurance companies that the Secretary
			 believes are too big to fail, which shall include, but is not limited to, any
			 United States bank holding companies that have been identified as systemically
			 important banks by the Financial Stability Board (in this Act referred to as
			 the Too Big to Fail List).
		3.Breaking-up too
			 big to fail institutionsNotwithstanding any other provision of law,
			 beginning 1 year after the date of enactment of this Act, the Secretary of the
			 Treasury shall break up entities included on the Too Big To Fail List, so that
			 their failure would no longer cause a catastrophic effect on the United States
			 or global economy without a taxpayer bailout.
		4.DefinitionFor purposes of this Act, the term Too
			 Big to Fail means any entity that has grown so large that its failure
			 would have a catastrophic effect on the stability of either the financial
			 system or the United States economy without substantial Government
			 assistance.
		
